
	
		III
		111th CONGRESS
		2d Session
		S. RES. 501
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2010
			Mr. Casey (for himself,
			 Mr. Brownback, and
			 Mr. Franken) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing and supporting the goals and
		  ideals of Sexual Assault Awareness Month.
	
	
		Whereas on average, a person is sexually assaulted in the
			 United States every 2 1/2 minutes;
		Whereas the Department of Justice reports that 203,830
			 people in the United States were sexually assaulted in 2008;
		Whereas 1 in 6 women and 1 in 33 men have been victims of
			 rape or attempted rape;
		Whereas the Department of Defense received 2,908 reports
			 of sexual assault involving members of the Armed Forces in fiscal year 2008,
			 representing an 8 percent increase from fiscal year 2007;
		Whereas children and young adults are most at risk of
			 sexual assault, as 44 percent of sexual assault victims are under 18 years of
			 age, and 80 percent are under the 30 years of age;
		Whereas sexual assault affects women, men, and children of
			 all racial, social, religious, age, ethnic, and economic groups in the United
			 States;
		Whereas women, children, and men suffer multiple types of
			 sexual violence, including acquaintance, stranger, spousal, and gang rape,
			 incest, child sexual molestation, forced prostitution, trafficking, forced
			 pornography, ritual abuse, sexual harassment, and stalking;
		Whereas it is estimated that the percentage of completed
			 or attempt rape victimization among women in institutions of higher education
			 is between 20 and 25 percent over the course of a college career;
		Whereas, in addition to the immediate physical and
			 emotional costs, sexual assault has associated consequences that may include
			 post-traumatic stress disorder, substance abuse, major depression,
			 homelessness, eating disorders, and suicide;
		Whereas only 41 percent of sexual assault victims pursue
			 prosecution by reporting their attack to law enforcement agencies;
		Whereas 2/3 of sexual crimes are
			 committed by persons who are not strangers to the victims;
		Whereas sexual assault survivors suffer emotional scars
			 long after the physical scars have healed;
		Whereas, because of advances in DNA technology, law
			 enforcement agencies have the potential to identify the rapists in tens of
			 thousands of unsolved rape cases;
		Whereas aggressive prosecution can lead to the
			 incarceration of rapists and therefore prevent these individuals from
			 committing further crimes;
		Whereas national, State, territory, and tribal coalitions,
			 community-based rape crisis centers, and other organizations across the Nation
			 are committed to increasing public awareness of sexual violence and its
			 prevalence, and to eliminating it through prevention and education;
		Whereas important partnerships have been formed among
			 criminal and juvenile justice agencies, health professionals, public health
			 workers, educators, first responders, and victim service providers;
		Whereas free, confidential help is available to all
			 survivors of sexual assault through the National Sexual Assault Hotline, more
			 than 1,000 rape crisis centers across the United States, and other
			 organizations that provide services to assist survivors of sexual
			 assault;
		Whereas, according to a 2010 survey of rape crisis centers
			 by the National Alliance to End Sexual Violence, 72 percent of programs have
			 experienced a reduction in funding over the past year, 56 percent have
			 experienced a reduction in staffing, 23 percent have a waiting list for
			 services, and funding and staffing cuts have resulted in an overall 50 percent
			 reduction in the provision of institutional advocacy services;
		Whereas individual and collective efforts reflect the
			 dream of the people of the United States for a nation where citizens and
			 organizations actively work to prevent all forms of sexual violence and no
			 sexual assault victim goes unserved or ever feels there is no path to justice;
			 and
		Whereas April is recognized as National Sexual
			 Assault Awareness and Prevention Month: Now, therefore, be it
		
	
		That—
			(1)it is the sense of
			 the Senate that—
				(A)National Sexual
			 Assault Awareness and Prevention Month provides a special opportunity to
			 educate the people of the United States about sexual violence and to encourage
			 the prevention of sexual assault, the improved treatment of survivors of sexual
			 assault, and the prosecution of perpetrators of sexual assault;
				(B)it is appropriate
			 to properly acknowledge the more than 20,000,000 men and women who have
			 survived sexual assault in the United States and salute the efforts of
			 survivors, volunteers, and professionals who combat sexual assault;
				(C)national and
			 community organizations and private sector supporters should be recognized and
			 applauded for their work in promoting awareness about sexual assault, providing
			 information and treatment to survivors of sexual assault, and increasing the
			 number of successful prosecutions of perpetrators of sexual assault; and
				(D)public safety, law
			 enforcement, and health professionals should be recognized and applauded for
			 their hard work and innovative strategies to increase the percentage of sexual
			 assault cases that result in the prosecution and incarceration of the
			 offenders;
				(2)the Senate
			 strongly recommends that national and community organizations, businesses in
			 the private sector, colleges and universities, and the media promote, through
			 National Sexual Assault Awareness and Prevention Month, awareness of sexual
			 violence and strategies to decrease the incidence of sexual assault; and
			(3)the Senate
			 supports the goals and ideals of National Sexual Assault Awareness and
			 Prevention Month.
			
